Van Voorhis, J.
(concurring). Regardless of whether the Port of New York Authority was immune from suit prior to the enactment of chapter 301 of the Laws of 1950, that chapter, in my view, bars any tort claims or claims for damages for the taking of real property more than one year prior to the commencement of the action (cf. Court of Claims Act, § 10). The court is not now deciding what constitutes a taking, leaving that to be determined on the basis of evidence to be adduced at the trial. For this reason I concur in the result.
Judges Dye, Scileppi and Bergan concur with Chief Judge Desmond ; Judge Fuld concurs in a separate opinion in which Judge Bubke concurs; Judge Van Voorhis concurs in a memorandum.
Order reversed, with costs in this court and in the Appellate Division, and the matter remitted for further proceedings in accordance with the opinion herein. Question certified answered in the negative.